                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 ANGELO LEE TAYLOR,                           :   Case No. 1:18-cv-524
                                              :
       Plaintiff,                             :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 SPRINGBORO MAYOR’S COURT,                    :
                                              :
        Defendant.                            :

                         DECISION AND ENTRY
           ADOPTING THE REPORTS AND RECOMMENDATIONS
          OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 4, 20)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. On August 1, 2018, Plaintiff Angelo Taylor

filed a complaint against the Springboro Municipal Court alleging due process violations

pursuant to 42 U.S.C. § 1983. (Doc. 3). On the same day, Judge Litkovitz entered a

Report and Recommendation recommending dismissal of Plaintiff’s complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B), as the sole named defendant, the Springboro Municipal

Court is not a legal entity capable of being sued in a § 1983 action. (Doc. 4).

       Plaintiff filed untimely objections to the Report and Recommendation on

September 10, 2018. (Doc. 5). Plaintiff also filed a motion for leave to amend his

complaint, seeking to substitute Officer Randy Peagler as the defendant, while otherwise

asserting the same substantive claims. (Doc. 6). On June 27, 2019, the Magistrate Judge

entered a second Report and Recommendation recommending that the Court deny

Plaintiff’s motion to amend the complaint. (Doc. 20). Plaintiff again filed untimely
objections to the Report and Recommendation. (Doc. 21). Defendant Springboro

Mayor’s Court filed a response (Doc. 22).

       Plaintiff’s objections are not well-taken. First, because Plaintiff’s objections to the

Magistrate Judge’s Reports and Recommendations were untimely, they fail as a matter of

law. See Jones v. Warden, Ross Corr. Inst., No. 1:11-cv-871, 2013 WL 6230365, at *1

(S.D. Ohio Dec. 2, 2013). Regardless, Plaintiff’s objections fail on the merits.

       The Magistrate Judge’s second Report and Recommendation explains that

permitting Plaintiff to amend his complaint to substitute Officer Peagler as the defendant

would be futile, because Plaintiff’s complaint remains deficient for several reasons. First,

the Magistrate Judge noted that because it appears the state criminal proceedings

underlying Plaintiff’s federal complaint are ongoing, the Court must abstain from hearing

Plaintiff’s federal constitutional challenges until resolution of the state court proceedings.

(Doc. 20 at 3) (citing Younger v. Harris, 401 U.S. 37 (1971)). Moreover, the Magistrate

Judge found that because Plaintiff failed to allege that the state court proceedings were

resolved in his favor, his § 1983 action seeking monetary damages on the basis of an

allegedly unconstitutional conviction or sentence would be “Heck-barred.” (Id. at 3)

(citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)). Lastly, the Magistrate Judge

found that Plaintiff’s particular claim that Officer Peagler “lied, violating his Oath of

Office, and went outside the scope of his duties to harass and assault” Plaintiff failed on

its face to state a claim for relief. (Id. at 5).



                                                    2
        Plaintiff’s objections to this second Report and Recommendation do not reference

any specific findings of the Report and Recommendation and fail to identify any errors

contained therein. 1 Regardless, the Court has reviewed the comprehensive findings of

the Magistrate Judge pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b) and has

considered de novo all of the filings in this matter. Upon consideration of the foregoing,

the Court does determine that the Reports and Recommendations (Docs. 4, 20) should be

and are hereby ADOPTED in their entirety.

        Accordingly, for the reasons stated above:

        1)    This civil action is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B);

        2)    Plaintiff’s motion to amend the complaint (Doc. 6) is DENIED;

        3)    The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
              this Order would not be taken in good faith and therefore DENIES
              petitioner leave to appeal in forma pauperis;

        4)    The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED from the docket of this Court.


        IT IS SO ORDERED.

Date:        8/23/19
                                                               Timothy S. Black
                                                               United States District Judge




1
 Plaintiffs “objections” are incomprehensible and allege that he was improperly induced to enter
an admiralty/maritime contract with the Springboro Mayor’s Court. (Doc. 21 at 2).
                                               3
